Citation Nr: 0501365	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right fourth finger fracture.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left knee 
disorder. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1992 to February 2001.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Muskogee Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In November 2004 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record. 

Regarding the preliminary matter of what issues are before 
the Board, under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is issued.  In essence, the following sequence is 
required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In his August 2002 NOD, the veteran disagreed with the denial 
of service connection for residuals of a right finger injury; 
neck, back, left knee, and left shoulder disorders; hernia; 
and hearing loss.  In October 2002, the RO issued a statement 
of the case (SOC) on each of the issues addressed in his NOD 
and advised him that he had one year from the date of the 
letter notifying him of the rating decision (March 2002) to 
file a substantive appeal.  In his December 2002 Form 9, the 
veteran only specifically addressed the issues of service 
connection for his hand, neck, back, and knee disorders, and 
did not mention his left shoulder, hernia or hearing loss 
claims.  Furthermore, at his November 2004, Travel Board 
hearing, the veteran clarified that the issues he was 
appealing were those stated on the preceding page.  As there 
is no substantive appeal on the issues of service connection 
for a left shoulder disorder, hernia or right ear hearing 
loss those matters are not before the Board.  
The matters of entitlement to service connection for left 
knee, neck, and back disorders are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action on your part is required.


FINDINGS OF FACT

In testimony and in a written statement submitted at his 
Travel Board hearing in November 2004, the veteran notified 
VA that he intended to withdraw his appeal seeking service 
connection for residuals of a right fourth finger fracture; 
there is no question of law or fact remaining before the 
Board in this matter.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of service connection for right fourth finger fracture 
residuals. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case. However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.


II.  Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  In testimony and in a written statement 
provided at his Travel Board hearing, the veteran has 
withdrawn his appeal seeking service connection for right 
fourth finger fracture residuals.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking service connection for residuals of a 
right fourth finger fracture is dismissed.


REMAND

It appears that pertinent medical records remain outstanding.  
During his November 2004 Travel Board hearing, the veteran 
testified that he has been receiving treatment by a 
chiropractor for his neck and back, however, such treatment 
records are not included in the claims file.  As they may 
have bearing on the veteran's claims, they must be secured.  

A VA examination in December 2001 revealed no pathology to 
support a diagnosis for the veteran's left knee.  In November 
2004, the veteran testified that his left knee has become 
worse and that he was in constant pain.  Another VA 
examination is indicated.

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  The veteran was not provided notice of the 
VCAA, and he has not been advised (with sufficient 
specificity) of what is needed to establish service 
connection for his claims and to submit everything he has 
pertinent to his claims.  As the case is being remanded 
anyway, there is an opportunity to ensure that there is full 
compliance with all notice requirements of the VCAA without 
causing additional significant delay in the processing of the 
appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised of what is needed to establish 
service connection for the disabilities 
at issue, and to submit everything in 
his possession pertinent to his claims.  
He should have the opportunity to 
respond.  

2.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for his 
left knee, neck and back disorders 
since he was discharged from service.  
The RO should obtain complete records 
(those not already of record) of such 
treatment from the sources identified.  

3.  The RO should then arrange for the 
veteran to be afforded an examination 
by an orthopedic specialist to 
ascertain the likely etiology of any 
current left knee, neck and back 
disorders.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically opine whether it is 
at least as likely as not that any 
current left knee, neck, or back 
disorder was incurred in, or aggravated 
by, his service.  The examiner should 
explain the rationale for any opinion 
given.

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







 Department of Veterans Affairs


